DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 11 are objected to because of the following informalities: 
Claims 1 and 11 recite the term “the latter”. Examiner recommends that the term “the latter” is replace with the structural terminology used for which the term “the latter” is referring to in order to avoid any misinterpretation (i.e. claim 1 recites “the drive rod having a straight drive region and a curved locking region which adjoins the latter”. Examiner recommends that this limitation is replaced with “the drive rod having a straight drive region and a curved locking region which adjoins the straight drive region”, or equivalent.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over FR2786219.
Regarding claims 1 and 11-12, FR2786219 discloses a mechanism, the mechanism comprising: a movable drive rod (See Figure 5, considered at least element 5 including suspension elements (i.e. rollers, suspension structure, etc.) for engagement with element 6) for an element (Figures 1 and 5, element 4) of the boarding system, the drive rod having a straight drive region (See at least Figure 3, area of element 10) and a curved locking region (See at least Figures 2a and 5, numerous “curved” regions are illustrated, including at least portion including element 9) which adjoins the latter; a drive wheel (Figure 2a, element 2) which is arranged spaced apart from the drive rod; a transmission wheel (Figures 2a-2b, right and/or left element 7) which can be moved on a circular path (See Figures 2a-2b) around the drive wheel and is coupled to the drive wheel and the drive rod (See Figures 2a-2b); and a stop device (Figure 2a, element 9) for limiting a movement range of the transmission wheel between a drive position on the drive region and a locking position on the locking region.  Although the mechanism of FR2786219 is not explicitly disclosed as being for use with a boarding system of a rail vehicle, Examiner takes Official Notice that it is old and well known in the art to configure a sliding door arrangement including a drive mechanism for use with a boarding system on a rail vehicle. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the sliding door system of FR2786219 such that it is arranged for use with a boarding system on a rail vehicle, since the sliding door assembly of FR2786219 would function as intended when arranged on mass transit vehicle (e.g. a train) as a ingress and egress point for passengers, as sliding doors of this nature are extremely well known in the art for application in this manner. Examiner additionally notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the sliding door system of FR2786219 such that it is arranged for use with a boarding system on a rail vehicle, since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)), and configuring the door system of FR2786219 for use on a mass transit rail vehicle would be one of a finite number of identified, predictable solutions with a reasonable expectation of results. 
Regarding claim 2, FR2786219 discloses wherein the drive rod is a toothed rack (Figure 2a, element 9 is a portion of the drive rod and is considered to be a “toothed rack”), and the transmission wheel and the drive wheel are gearwheels (See Figures 2a-2b).
Regarding claim 3, FR2786219 discloses wherein the drive rod has a raceway (See Figure 3, shown but not labeled) and the transmission wheel and the drive wheel are friction wheels (See translation, pages 2-5).  
Regarding claim 5, FR2786219 discloses the wherein the drive rod is movable in a linear manner in a movement direction of the element.  
Regarding claim 7, FR2786219 discloses wherein the transmission wheel is mounted in a connecting rod (Figure 2a, element 3) which is mounted such that it can be rotated about an axis of the drive wheel (See Figures 2a-2b).  
Regarding claim 8, FR2786219 discloses wherein the stop device has a drive stop and a locking stop for the connecting rod (See Figure 2a, element 9 is considered to be both of a “drive stop” and a “locking stop”).  

Allowable Subject Matter
Claims 4, 6, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634